              Case 3:19-cv-01467-EMC Document 44 Filed 10/22/19 Page 1 of 2

1    KIMMEL & SILVERMAN, P.C.
     Amy L. Bennecoff (SBN 275805)
2    30 East Butler Pike
     Ambler, PA 19002
3
     Telephone: (215) 540-8888
4
     Facsimile: (215) 540-8817
     teamkimmel@creditlaw.com
5
     Attorney for Plaintiff
6    Alan Laughlin

7    KELLEY DRYE & WARREN LLP
     Tahir L. Boykins (SBN 323441)
8    10100 Santa Monica Blvd. 23rd Floor
     Los Angeles, California 90067
9
     Telephone: (310) 712-6100
     Facsimile: (310) 712-6199
10
     tboykins@kelleydrye.com
11
     Attorney for the Defendant
12   Kohl’s Department Stores, Inc.

13

14                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
     ALAN LAUGHLIN,
16
                                            Case No.: 3:19-cv-01467-EMC
17                  Plaintiff,
                                            (Assigned to Hon. Edward M. Chen)
18                  v.
                                            STIPULATION TO DISMISS
19   KOHL’S DEPARTMENT STORES, INC.,

20                  Defendant.

21

22

23

24

25

26

27

28
                                  STIPULATION FOR DISMISSAL
                                       3:19-cv-01467-EMC
27
               Case 3:19-cv-01467-EMC Document 44 Filed 10/22/19 Page 2 of 2

1

2                                    STIPULATION TO DISMISS
3
     IT IS HEREBY STIPULATED AND AGREED:
4
            Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal
5

6
     with prejudice and with each party to bear its own costs and fees.

7

8      /s/ Tahir L. Boykins                               /s/ Amy L. Bennecoff Ginsburg
        Tahir L. Boykins                                   Amy L. Bennecoff Ginsburg
9       KELLEY DRYE & WARREN LLP                           KIMMEL & SILVERMAN, P.C.
        10100 Santa Monica Blvd. 23rd Floor                30 East Butler Pike
10
        Los Angeles, California 90067                      Ambler, PA 19002
11
        Telephone: (310) 712-6100                          Telephone: (215) 540-8888
        Facsimile: (310) 712-6199                          Facsimile: (215) 540-8817
12      tboykins@kelleydrye.com                            teamkimmel@creditlaw.com

13      Attorney for the Defendant                         Attorney for the Plaintiff
        Kohl’s Department Stores, Inc.                     Alan Laughlin
14
        Date: October 22, 2019                             Date: October 22, 2019
15

16                                   CERTIFICATE OF SERVICE
17
            I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct copy of
18
     the Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF
19
     system:
20
           DATED: October 22, 2019               /s/ Amy L. Bennecoff Ginsburg
21

22                                                Amy L. Bennecoff Ginsburg, Esq,
                                                  Attorney for Plaintiff
23

24

25

26

27

28
                                                      2
                                     STIPULATION FOR DISMISSAL
                                          3:19-cv-01467-EMC
27
